ORDER
Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant to Maryland Rule 16-772, it is this 20th day of September, 2005,
ORDERED, by the Court of Appeals of Maryland, that Robert Ryan Tousey, be, and is hereby, disbarred from the *121further practice of law in the State of Maryland; and it is further,
ORDERED, that the Clerk of this Court shall strike the name of Robert Ryan Tousey from the register of attorneys, and pursuant to Maryland Rule 16-772(d) shall certify that to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.